Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1 and 13 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,533,175 (Appl. No.: 12/855,612); claims 1-26 of U.S Patent No. 9754025 (Appl. No.: 14/536,104), claims 1-27 of U.S. Patent No. 10,885,110 (Appl. No.: 15/675589) and claims 1-8 of U.S Patent No. 11093544 (Appl. No.: 16/582947). Although the conflicting claims are not identical, they are not patentably distinct from each other. According to the following observation presented for two exemplary patents, the claims of the patented applications are narrower and encompasses the instant application's claims, i.e., the instant application performs the same functions as the patented application:

Application: 17/372284
Application: 16/582947
Patent: 11093544
Application: 14/536104
Patent: 9754025
1-A computer-implemented method comprising:
1-A computer-implemented method for temporal and geographic presentation and navigation of linked cultural, artistic, and historic content, comprising:
1-A computer implemented method for temporal and geographic presentation and navigation of linked cultural, artistic, and historic content, comprising:


capturing a song fragment;
providing a facility that determines an acoustic fingerprint for said song fragment; receiving from said music database music identification information for said song; providing said music identification information as a user
selection query to a navigation facility;
registering a collection of music and music-related information in a database and making the collection of music and the music-related information available to users, wherein the collection of music and
the music-related information are classified in the database by time,
location, genre and artist; and
providing a processor configured to register collections of music and music-related information in a database and to make the collections of music and the music-related information available to users, wherein the collections of music and the music-related information are classified
in the database by all of time, location, genre, and
artist;
providing a processor configured to register collections of music and music-related information in a database and to make said collections of music and music-related information available to users, wherein said collections of music and music-related information are classified in said database by all of time, location, genre, and artist;
and



generating a navigation facility for a user selection of a combination of the
time, the location, the genre, and the artist in connection with the
collection of music and the music-related information, wherein the navigation facility comprises an audio interface; and


the processor configured to provide a navigation facility for user selection of a combination of all of the time the location, the genre, and the artist in connection with the collections of music and the music-related information and for generating and presenting to a user in response to the user selection a corresponding map that includes independent images of all of music, its history, and culture with regard to the collections of music and the music-related information, wherein the navigation
facility comprises an audio interface;
said processor configured to provide a navigation facility for user selection of a combination of all of time, location, genre, and artist in connection with said collections of music and said music-related information, and for generating and presenting to said user in response to said user selection a corresponding map that includes independent images of all of music, its
history, and culture with regard to said collections of music and music-related information;

wherein the culture presented on the map in response to the user selection comprises results that include independent
images of all of fashion, film, literature, music, and news;
wherein said culture presented on said map in response to said user selection comprises results that include independent
images of all of fashion, film, literature, music, and news;
presenting to a user, in response to the user selection, at least one visual representation depicting the time, the location, the genre and the
artist, in connection with the music-related information.
wherein the processor is configured to generate and
present to the user at least one animated mural comprising the images that depict a fundamental combination of the time, the location, the genre, the artist, and the culture in connection with the music-related information;
wherein said processor is configured to generate and
present to said user at least one animated mural comprising said images and that depicts a fundamental combination of time, place, genre, artist, and culture in connection with said music-related information;

wherein the animated mural comprises a dynamically animated selection of the images derived from the user
selection; and
wherein said animated mural comprises a dynamically animated selection of said images derived from the user's current selection; and

wherein the images further comprise any of regions,
cities, artists, news items, fashion trends, movies,
books, and genres of art.
wherein said images further comprise any of regions, cities, artists, news items, fashion trends, movies, books, and genres of art.


The dependent claims 2-9 and 11-19 recite features based on the source of the input expressed as “a mode of operation of a dual-mode system” which is disclosed by Chen et al., Patent No.: US 7,444,353 in col. 8, ll. 34-43, col. 12, ll. 28-36, col. 18, ll. 12-54, col. 19, ll. 22-35 wherein a sample music is obtained either from external sources/ broadcasted ambiently or internal sources/radio with which the system is integrated and in col. 7, ll. 45-58, col. 13, ll. 8-32 wherein the system further activates by a voice command for sampling a piece of music to be used for finding the music and music related information. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to include features as taught by Chen into patented applications for processing the input either from external source or internal source for achieving the same predictable result of presenting information based on the processed input. The following 103 rejections points to the claims taught by Chen for teaching features as recited in dependent claims.
Dependent claims 10 and 20 recite feature of using a phoneme pronunciation for interpreting the audio input which is disclosed by King et al., Pub. No.: US 2011/0043652, ¶¶ 122, 236, 647-648, wherein an index based on similar-sounding phonemes is used for presenting related information.  Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to include features as taught by King into patented applications because doing so would provide for recognizing similar-sounding phonemes while processing speeches or user commands. The following 103 rejections points to the claims taught by King for teaching features as recited in dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites:
A. A computer-implemented method comprising:
B. registering a collection of music and music-related information in a database and making the collection of music and the music-related information available to users, wherein the collection of music and the music-related information are classified in the database by time, location, genre and artist; and
C. generating a navigation facility for a user selection of a combination of the time, the location, the genre, and the artist in connection with the collection of music and the music-related information, wherein the navigation facility comprises an audio interface; and 
D. presenting to a user, in response to the user selection, at least one visual representation depicting the time, the location, the genre and the artist, in connection with the music-related information.
Step 1: Statutory Category:  The claim recites a series of steps and, therefore, is a process.
Step 2A - Prong 1: Judicial Exception: The limitation B  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “registering” in the context of this claim encompasses collecting data manually in a database table. The limitation in C as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses selecting stored data as desired from a database table and “an audio interface” is a limitation recognized as well-understood, routine, conventional element within the field of computer functions as an element used for receiving data (MPEP 2106.05(d)(II)(i)). The limitation in D as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “presenting…one visual representation” in the context of this claim encompasses displaying certain result of the collected data (Electric Power Group, LLC v. Alstom).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A - Prong 2: Integration into a Practical Application: This judicial exception is not integrated into a practical application. In particular, the computer component for registering, generating and presenting is at a high-level of generality (i.e., as a generic computer device performing generic computer functions for collecting information, analyzing it, and displaying certain results of the collection and analysis) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, registering a collection of music, generating a navigation facility and presenting a visual representation as recited in B, C and D sections of the claim have been recognized as well-understood, routine, conventional activity within the field of computer functions (MPEP 2106.05(d)(II)(i)) and  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Inventive Concept: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, registering a collection of music, generating a navigation facility and presenting a visual representation as recited in B, C and D sections of the claim using a computer device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 13 recites the feature as recited in claim 1 and therefore is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-6 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “The method of claim 2, said determining comprising: determining whether the audio emitted by the dual-mode system is represented within the database associated with the dual-mode system; and when the audio emitted by the dual-mode system is not represented within the database, determining to operate in the second mode.”
It is not clear how audio emitted by the dual-mode system which is not represented within the database is used for operating in the second mode wherein the second mode, based on claim 2, is defined as “receiving an audio emitted by the dual-mode system as the input to the dual-mode system” and a first mode is defined as “receiving the audio extrinsic to the dual-mode system as the input”.  Claim 16 is rejected under the same reason. 
Claim 5 recites “The method of claim 2, said determining comprising: determining whether the audio emitted by the dual-mode system is represented within the database associated with the dual-mode system; when the audio emitted by the dual-mode system is represented within the database, determining whether the database contains one or more elements associated with the audio; and when the database does not contain an element associated with the audio, determining to operate in the second mode.
It is not clear how audio emitted by the dual-mode system which is not represented within the database as specified in the claim is used for operating in the second mode wherein the second mode, based on claim 2, is defined as “receiving an audio emitted by the dual-mode system as the input to the dual-mode system” and a first mode is defined as “receiving the audio extrinsic to the dual-mode system as the input”. Claim 17 is rejected under the same reason. 
Claim 6 recites, “The method of claim 2, said determining comprising: determining whether the audio emitted by the dual-mode system is represented within the database associated with the dual-mode system; when the audio emitted by the dual-mode system is represented within the database, determining whether the database contains one or more elements associated with the audio; and comparing the one or more elements to a criterion, and, based on the comparison, determining to operate in the second mode.”
It is not clear how audio emitted by the dual-mode system which is not represented within the database as specified in the claim is used for operating in the second mode wherein the second mode, based on claim 2, is defined as “receiving an audio emitted by the dual-mode system as the input to the dual-mode system” and a first mode is defined as “receiving the audio extrinsic to the dual-mode system as the input”. Claim 18 is rejected under the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS provided refences Sandler, Pub. No.: US 2010/0223223 (Sandler), in view of Chen et al., Patent No.: US 7,444,353 (Chen).
Claim 1.	Sandler teaches:	
A computer-implemented method comprising:
registering a collection of music and music-related information in a database and making the collection of music and the music-related information available to users, wherein the collection of music and the music-related information are classified in the database by time, location, genre and artist; and (Sandler, ¶ 45, a collection of music and music-related information is stored in a database; ¶ 56, the database is accessible to a user by querying the database; ¶¶ 7, 58-67, 120, 123, 157, music and music related information are characterized by time, location, genre and artist: “A basic requirement for a music information system is to be able to represent all the 'circumstantially' related information pertaining to a piece of music and the various representations of that piece such as scores and audio recordings; that is, the information pertaining to the circumstances under which a piece of music or a recording was created. This includes physical times and places, the agents involved (like composers and performers), and the equipment involved (like musical instruments, microphones). To this we may add annotations like key, tempo, musical form (symphony, sonata)”)
generating a navigation facility for a user selection of a combination of the time, the location, the genre, and the artist in connection with the collection of music and the music-related information; and (Sandler, ¶ 56, 95, system process a user selection of a combination of the time, the location, the genre, and the artist in connection with the collection of music and the music-related information by processing a user selected song: “The user's selection of songs can be thought of as a query to this large database… the user chooses several acoustic guitar folk songs, and is surprised to find among the suggestions generated by the search engine pieces of 17th century lute music, which he listens to and likes, but had never before encountered. He buys the lute music track from the search engine or an affiliated web site. The meta-data are those musical descriptors used to match against the query. The knowledge is the new track(s) of music he did not know about”)
presenting to a user, in response to the user selection, at least one visual representation depicting the time, the location, the genre and the artist, in connection with the music-related information. (Sandler, ¶ 56, wherein a presented song is a representation depicting the time, the location, the genre and the artist, in connection with the music-related information)
Sandler did not specifically disclose but Chen discloses “the navigation facility comprises an audio interface”. (Chen, col. 7, ll. 45-47, “the microphone 250 is configured to increase its sensitivity level when a user says "SAMPLE" or presses a key on the keypad 252 to sample a piece of music”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the navigation facility comprises an audio interface because doing so would provide for a user in Sandler to query the database using a microphone associated with the query interface as taught by Chen. 

Claim 13.	Sandler teaches:	
A system comprising: at least one hardware processor; and at least one non-transitory memory storing instructions, which, when executed by the at least one hardware processor, cause the system to:
register a collection of music and music-related information in a database and making the collection of music and the music-related information available to users, wherein the collection of music and the music-related information are classified in the database by time, location, genre and artist; and (Sandler, ¶ 45, a collection of music and music-related information is stored in a database; ¶ 56, the database is accessible to a user by querying the database; ¶¶ 7, 58-67, 120, 123, 157, music and music related information are characterized by time, location, genre and artist: “A basic requirement for a music information system is to be able to represent all the 'circumstantially' related information pertaining to a piece of music and the various representations of that piece such as scores and audio recordings; that is, the information pertaining to the circumstances under which a piece of music or a recording was created. This includes physical times and places, the agents involved (like composers and performers), and the equipment involved (like musical instruments, microphones). To this we may add annotations like key, tempo, musical form (symphony, sonata)”)
generate a navigation facility for a user selection of a combination of the time, the location, the genre, and the artist in connection with the collection of music and the music-related information; and (Sandler, ¶ 56, 95, system process a user selection of a combination of the time, the location, the genre, and the artist in connection with the collection of music and the music-related information by processing a user selected song: “The user's selection of songs can be thought of as a query to this large database… the user chooses several acoustic guitar folk songs, and is surprised to find among the suggestions generated by the search engine pieces of 17th century lute music, which he listens to and likes, but had never before encountered. He buys the lute music track from the search engine or an affiliated web site. The meta-data are those musical descriptors used to match against the query. The knowledge is the new track(s) of music he did not know about”)
present to a user, in response to the user selection, at least one visual representation depicting the time, the location, the genre and the artist, in connection with the music-related information. (Sandler, ¶ 56, wherein a presented song is a representation depicting the time, the location, the genre and the artist, in connection with the music-related information)
Sandler did not specifically disclose but Chen discloses “the navigation facility comprises an audio interface”. (Chen, col. 7, ll. 45-47, “the microphone 250 is configured to increase its sensitivity level when a user says "SAMPLE" or presses a key on the keypad 252 to sample a piece of music”)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the navigation facility comprises an audio interface because doing so would provide for a user in Sandler to query the database using a microphone associated with the query interface as taught by Chen.

Claim 2.	The method of claim 1, comprising:
determining a mode of operation of a dual-mode system, wherein a first mode of the dual-mode system comprises receiving an audio extrinsic to the dual-mode system as an input to the dual-mode system, and a second mode of the dual-mode system comprises receiving an audio emitted by the dual-mode system as the input to the dual-mode system; (Chen, col. 8, ll. 34-43, col. 12, ll. 28-36, col. 18, ll. 12-54, col. 19, ll. 22-35, a sample music is obtained either from external sources/ broadcasted ambiently or internal sources/radio with which the system is integrated; col. 7, ll. 45-58, col. 13, ll. 8-32, the system further activates by a voice command for sampling a piece of music to be used for finding the music and music related information)
upon determining that the mode of operation is the second mode, receiving the audio emitted by the dual-mode system as the input to the dual-mode system; (Chen, col. 19, ll. 22-35, the system is configurable for sampling music emitted from the radio which the system is integrated) 
identifying in the database a plurality of elements providing additional information about the received audio, the plurality of elements including the time, the location, the genre, or the artist; and providing a visual representation of the plurality of elements. (Chen, col. 7, ll. 45-47, col. 8, ll. 36-43, col. 19, ll. 54-62, wherein an audio sample is used for identifying and providing a song and information about the song; Sandler, ¶¶ 7, 56-67, 120, 123, 157, wherein database includes time, location, genre, and artist to be used for displaying music and music information)
Claim 14 is rejected under the same rationale as claim 2.

Claim 3.	The method of claim 2, comprising:
upon determining that the mode of operation is the first mode, receiving the audio extrinsic to the dual-mode system as the input; (Chen, col. 7, ll. 45-58, col. 8, ll. 35-42,  col. 13, ll. 8-32, the system process a user voice and a piece of music that is broadcast ambiently as input to the system)
identifying whether the input is a command or a search query; (Chen, col. 7, ll. 45-58, col. 13, ll. 8-32, the system identifies a voice command for sampling a piece of music to be used for finding the music and music related information)
selectively performing the command or identifying in the database the plurality of elements providing additional information about the audio extrinsic to the dual-mode system; and (Chen, col. 7, ll. 45-58, col. 13, ll. 8-32, the system selectively performs an operation based on the received command for sampling a piece of music to be used for finding the music and music related information)
upon said identifying, generating the visual representation of the plurality of elements. (Chen, col. 19, ll. 54-63, user is able to view music and music related information;  Sandler, ¶¶ 7, 56-67, 120, 123, 157, wherein database includes time, location, genre, and artist to be used for displaying music and music information)
Claim 15 is rejected under the same rationale as claim 3.

Claim 4.	The method of claim 2, said determining comprising:
determining whether the audio emitted by the dual-mode system is represented within the database associated with the dual-mode system; and (Chen, col. 19, ll. 22-35, wherein music sample is emitted from the radio with which the system is integrated; col. 6, ll. 10-21, col. 8, ll. 28-42, col. 11, ll. 6-22, the received sample music is represented within the server/database by the music and the music related information stored in the server) 
when the audio emitted by the dual-mode system is not represented within the database, determining to operate in the second mode. (Chen, col. 6, ll. 10-21, col. 8, ll. 28-42, col. 11, ll. 6-22, the received sample music is represented within the server/database by the music and the music related information stored in the server)
Claim 16 is rejected under the same rationale as claim 4.

Claim 5.	The method of claim 2, said determining comprising:
determining whether the audio emitted by the dual-mode system is represented within the database associated with the dual-mode system; (Chen, col. 19, ll. 22-35, wherein music sample is emitted from the radio with which the system is integrated; col. 6, ll. 10-21, col. 8, ll. 28-42, col. 11, ll. 6-22, the received sample music is represented within the server/database by the music and the music related information stored in the server) 
when the audio emitted by the dual-mode system is represented within the database, determining whether the database contains one or more elements associated with the audio; and (Chen, col. 6, ll. 10-21, col. 8, ll. 28-42, col. 11, ll. 6-22, the received sample music is represented within the server/database by the music and the music related information stored in the server) 
when the database does not contain an element associated with the audio, determining to operate in the second mode. (Note that the operation is already in second mode by “the audio emitted by the dual-mode system”; Chen, col. 6, ll. 10-21, col. 8, ll. 28-42, col. 11, ll. 6-22, the received sample music is represented within the server/database by the music; the database contains the music related information)
Claim 17 is rejected under the same rationale as claim 5.

Claim 6.	The method of claim 2, said determining comprising:
determining whether the audio emitted by the dual-mode system is represented within the database associated with the dual-mode system; (Chen, col. 19, ll. 22-35, wherein music sample is emitted from the radio with which the system is integrated; col. 6, ll. 10-21, col. 8, ll. 28-42, col. 11, ll. 6-22, the received sample music is represented within the server/database by the music and the music related information stored in the server) 
when the audio emitted by the dual-mode system is represented within the database, determining whether the database contains one or more elements associated with the audio; and comparing the one or more elements to a criterion, and, based on the comparison, determining to operate in the second mode. (Chen, col. 9, ll. 22-35, wherein a new song emitted from the system is not represented in the system)
Claim 18 is rejected under the same rationale as claim 6.

Claim 7.	The method of claim 6, the criterion comprising a threshold number of elements, or a threshold number of elements associated with a category. (Chen, col. 9, ll. 22-35, wherein a new song emitted from the system is not represented in the system; note that this conditional limitation is not implemented based on the “when” clause in claim 6)

Claim 8.	The method of claim 1, comprising:
receiving an audio input; (Chen, col. 8, ll. 34-43, col. 12, ll. 28-36, col. 18, ll. 12-54, col. 19, ll. 22-35, a sample music is an input either from external sources/ broadcasted ambiently or internal sources/radio with which the system is integrated; col. 7, ll. 45-58, col. 13, ll. 8-32, the system further activates by a voice input for sampling a piece of music to be used for finding the music and music related information)
converting the audio input to text to obtain an audio with subtitles; (Chen, col. 15, ll. 5-12, the sample music has an associated lyrics; note that the lyrics is equivalent to a subtitle for a speech,  news report, etc., in col. 21, ll. 36-43)
based on the audio with subtitles, finding the collection of music or the music-related information stored in the database and relating to the audio with subtitles; and (col. 15, ll. 5-12, related information includes lyrics as well as other related information)
presenting the collection of music or the music-related information to the user. (Chen, col. 19, ll. 54-62, the user is able to view the music and music related information)
Claim 19 is rejected under the same rationale as claim 8.

Claim 9.	The method of claim 8, wherein the audio input comprises a podcast. (Chen, col. 21, ll. 36-43, wherein speeches,  news reports, etc., indicates that the audio input comprises a podcast)

Claim 11.	The method of claim 1, comprising:
receiving an audio input comprising music; (Chen, col. 8, ll. 34-43, col. 12, ll. 28-36, col. 18, ll. 12-54, col. 19, ll. 22-35, a sample music is an input either from external sources/ broadcasted ambiently or internal sources/radio with which the system is integrated; col. 7, ll. 45-58, col. 13, ll. 8-32, the system further activates by a voice input for sampling a piece of music to be used for finding the music and music related information)
identifying an element in the database related to the audio input; and (Chen, col. 7, ll. 45-47, col. 8, ll. 36-43, col. 19, ll. 54-62, wherein an audio sample is used for identifying and providing music and music relate information/an element; Sandler, ¶¶ 7, 56-67, 120, 123, 157, wherein database includes time, location, genre, and artist to be used for displaying music and music information)
presenting an animated visual representation of the element to the user. (Chen, col. 19, ll. 54-62, music and music related information is displayed; col. 8, ll. 28-42, visual information includes animation)

Claim 12.	The method of claim 1, said presenting to the user at least one animated visual representation comprising:
ranking information presented to the user comprising the time, the location, the genre and the artist, based on an importance provided by a curator, a popularity of the information presented to the user, or a user profile; and (Sandler, ¶¶ 52, 56, wherein a song is a representation depicting the time, the location, the genre and the artist, in connection with the music-related information presented based on the user preference; Chen, col. 19, ll. 54-62, wherein music and music related information is displayed and in col. 8, ll. 28-42 wherein visual information includes animation)
animating a visual representation based on said ranking. (Chen, col. 8, ll. 28-42 wherein visual information includes animation; Sandler, ¶ 52, selected songs are organized/animated in a playlist based on the user preference; see Spec., page 52, first paragraph for interpretation)

Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS provided refences Sandler and Chen as applied to claims 1 and 113 above in view of King et al., Pub. No.: US 2011/0043652 (King).

Claim 10.	Sandler as modified teaches:
The method of claim 1, comprising:
receiving an audio input; and (Chen, col. 8, ll. 34-43, col. 12, ll. 28-36, col. 18, ll. 12-54, col. 19, ll. 22-35, a sample music is an input either from external sources/ broadcasted ambiently or internal sources/radio with which the system is integrated; col. 7, ll. 45-58, col. 13, ll. 8-32, the system further activates by a voice input for sampling a piece of music to be used for finding the music and music related information)
Sandler as modified did not specifically teach but King teaches interpreting the audio input using a phoneme pronunciation stored in the database and a context. (King, ¶¶ 122, 236, 647-648, wherein an index based on similar-sounding phonemes is used for presenting related information)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for interpreting the audio input using a phoneme pronunciation stored in the database and a context because doing so would increase usability of Sandler as modified by recognizing similar-sounding phonemes while processing speeches or user commands.
Claim 20 is rejected under the same rationale as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chee et al., Pub. No.: US 2010/0235791:
[0026] The content database comprises metadata may be selected from a group of content consisting of: actor, artist, album name, production location, track number, title, date, stars, costars, length, genre, rating, length, description, photograph, Universal Resource Locator (URL), music, video, PG17, PG13, Mature, Adult, Non-rated, Unrated, country, file size, and file location. Without limitation, the content database could be used to describe nearly any aspect of an item of content.
Emmerson, Pub. No.: US 2010/0326256:
[0026] FIG. 11 provides an illustration of an interactive web page wherein the user establishes music search criteria by selecting the instrument type(s), genre(s), and indicates how many years the musician needs to have been playing. Also, a listing of the state or other geographic designation is provided ( optional).
Park et al., Pub. No.: US 2010/0138404:
[0021]… As an example, the text boxes 202-216 may be used to enter title, artist, composer, lyric segment, nationality of artist, related visual arts ( e.g., movie), period of time and class of music, respectively, for the desired musical piece…
[0022]… the music search request webpage further includes a recording button 218 and an interactive music input device 220. The recording button 218 or the interactive music input device 220 is used to enter a melodic segment of the desired musical piece. The recording button 218 is used to record a melodic segment of the desired musical piece using a microphone, which can be part of or connected to the remote computer device 110 being used for music search…
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159